Citation Nr: 0327040	
Decision Date: 10/09/03    Archive Date: 10/20/03

DOCKET NO.  02-10 785A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. N. Bland, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1964 to 
September 1966.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey, which denied service connection for a 
back disability.

The Board notes that in an October 2001 statement, the 
veteran put forth a claim of entitlement to non-service 
connected pension benefits.  The RO did not address this 
matter in the November 2001 rating decision.  Accordingly, 
this matter is referred to the RO for appropriate action.


REMAND

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the 
United States Court of Appeals for the Federal Circuit 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.A. § 5103(b)(1).  
The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCAA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  Therefore, since this 
case is being remanded for additional development or to cure 
a procedural defect, the RO must take this opportunity to 
inform the appellant that notwithstanding the information 
previously provided, a full year is allowed to respond to a 
VCAA notice.  

A September 1983 request for records to the RO from the 
Social Security Administration indicates that the veteran had 
applied for disability compensation.  The RO should obtain 
any medical records or other documentary evidence that the 
Social Security Administration used to determine the 
veteran's benefits, as well as a copy of the decision itself.

In an October 1983 letter, Dr. H. W. stated that the veteran 
was hospitalized at Ancora Hospital in Hammonton, New Jersey, 
in January 1976, and again in August 1978.  The RO should 
attempt to obtain these hospital records. 


Accordingly, this case is REMANDED to the RO for the 
following actions:

1.	The RO must review the claims file and 
ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well 
as 38 U.S.C.A. §§ 5102, 5103, and 
5103A, (West 2002), and any other 
applicable legal precedent. 

2.	The RO should contact the Social 
Security Administration and obtain any 
medical records or other documentary 
evidence that were used by that agency 
in deciding the veteran's 1983 claim 
for Social Security disability 
benefits, as well as a copy of the 
decision itself.

3.	The RO should attempt to obtain the 
veteran's hospital records from Ancora 
Hospital  in Hammonton, New Jersey, 
for the periods he was hospitalized in 
January 1976 and August 1978.

4.	When the RO is satisfied that the 
record is complete, the RO should 
review all of the evidence of record, 
including all new evidence, and 
readjudicate the issue of entitlement 
to service connection for a back 
disability.  If all the desired 
benefits are not granted, an 
appropriate supplemental statement of 
the case should be furnished to the 
veteran and his representative.  The 
veteran and his representative should 
be afforded an opportunity to respond 
to the supplemental statement of the 
case before the claims folder is 
returned to the Board for further 
appellate consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



